SCOTT, Acting P. J.
I concur in the judgment. I agree with the lead opinion and the North Dakota and Minnesota Supreme Courts that a number is not a name. (Petition of Dengler (N.D. 1976) 246 N.W.2d 758; Application of Dengler (Minn. 1979) 287 N.W.2d 637, 639.) Here petitioner wants to be called “Three” but he wants to have it spelled “HI.” “HI” is simply not a word, it is a symbol. A person might change his name to “number” but surely he could not spell that name The same rationale would apply to the name “period” spelled “.” or “question mark” spelled
Where I part from the lead opinion is in its suggestion that the validity of the trial court’s decision turns on whether it abused its discretion. The implication is that the trial court in its discretion could have approved petitioner’s change of name request. I think not. In my view the trial court could not have ruled otherwise. The trial court does not have the discretion *1075to approve a name change wherein the petitioner requests that he be permitted to use a symbol in place of a word in the spelling of his name.
A petition for a rehearing was denied October 10, 1984, and appellant’s petition for a hearing by the Supreme Court was denied November 20, 1984.